Detailed Action




Claims 1-20 were pending in this application.
Claims 1 and 11 have been amended.
Claims 1-20 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 11/30/2020 has been entered.


Response to Arguments
Applicant's arguments filed 11/30/2020 have been considered fully, but they are not persuasive.
Applicant asserts that the claimed invention as amended is not disclosed by the secondary prior art reference cited, Suematsu, in terms of determine a risk level of the user data based on at least one of an asset value, a possibility that infringement factor occurs, or a compliance with a law, wherein the risk level is classified as at least two levels; display an information provision state object indicating that the user data is being transmitted to the external server device and the risk level of the user data that is being transmitted to the external server device during displaying an information provision history object; change an attribute of the information provision state object by changing at least one of a kind of image, a brightness, a shape, or a transparency of the information provision state object based on the risk level of the user data that is being transmitted while the session between the electronic device and the external server device is being connected; and display the changed attribute of the information provision state object (Reply, pp. 13-14).  However, the secondary prior art reference, Suematsu, in view of the primary prior art reference cited, Mathew, and in combination with the newly cited prior art reference, Aoki, do disclose determine a risk level of the user data based on at least one of an asset value, a possibility that infringement factor occurs, or a compliance with a law, wherein the risk level is classified as at least two levels; display an information provision state object indicating that the user data is being transmitted to the external server device and the risk level of the user data that is being transmitted to the external server device during displaying an information provision history object; change an attribute of the information provision state object by changing at least one of a kind of image, a brightness, a shape, or a transparency of the information provision state object based on the risk level of the user data that is being transmitted while the session between the electronic device and the external server device is being connected; and display the changed attribute of the information provision state object.  Aoki discloses […] the risk level of (Aoki: ¶¶ 35, 40-41, wherein data being sent by a user is inspected and assessed a risk level, including whether in need of immediate inspection, or a warning needs to be issued, or there is no problem) […] determine a risk level of the user data (Aoki: ¶¶ 35, 40-41, wherein data being sent by a user is inspected and assessed a risk level, including whether in need of immediate inspection, or a warning needs to be issued, or there is no problem) based on at least one of an asset value, a possibility that infringement factor occurs, or a compliance with a law (Aoki: ¶¶ 32, 38-39, wherein the data being sent by a user is inspected and categorized as to whether it might be financially related, including purchasing data, or might not comply with legal obligations, including sexual harassment compliance), wherein the risk level is classified as at least two levels (Aoki: Fig. 7, ¶¶ 59-60, 62, wherein scores are calculated for determining the probability of risk levels as a percentage likelihood) […] based on the risk level […] (Aoki: ¶¶ 35, 40-41, wherein data being sent by a user is inspected and assessed a risk level, including whether in need of immediate inspection, or a warning needs to be issued, or there is no problem).  Suematsu further discloses display an information provision state object indicating that the user data is being transmitted to the external server device (Suematsu: Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being and […] the user data that is being transmitted to the external server device during displaying an information provision history object (Suematsu: Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur); change an attribute of the information provision state object by changing at least one of a kind of image, a brightness, a shape, or a transparency of the information provision state object (Suematsu: ¶¶ 3-4, 12, 95, wherein current processing status is indicated visually in a GUI, including shapes, e.g. bars) […] of the user data that is being transmitted while the session between the electronic device and the external server device is being connected (Suematsu: Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur); and ( 4) display the changed attribute of the information provision state object (Suematsu: Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew, et al., U.S. Patent Application Publication No. US 2005/0193093 A1 (hereinafter Mathew), in view of Suematsu, et al., U.S. Patent Application Publication No. US 2005/0289235 A1 (hereinafter Suematsu), and further in view of Aoki, et al., U.S. Patent Application Publication No. US 2009/0043860 A1 (hereinafter Aoki).
Claim 1 is disclosed by Mathew wherein
1.    	An electronic device for processing user information, comprising:
a display configured to output an object (Fig. 7E, ¶¶ 76, 78, wherein a user profile, ¶ 81, is displayed to a user of a device, ¶¶ 100, 108); and
a processor operably connected to the display, the processor configured to  (Fig. 9 #s 72, 76, 128, ¶¶ 103, 108):
manage a connection of a session between the electronic device and an external server device (Fig. 1 # 162, ¶¶ 12-14, wherein a network connection session between a client device and network server is maintained, ¶¶ 30-33), wherein data is being transmitted while the session between the electronic device and the external server device is being connected (Fig. 7A, Table 5, ¶¶ 37-38, 41, wherein user data is shared, and so transmitted; see also, ¶¶ 76, 78, 81);
based on a receipt of an input relating to consent to a provision of the user information (Fig. 7A, Table 5, ¶¶ 3, 7, 43, 108, wherein a user profile of user data is edited, ¶¶ 95, 99-100, by a user of a device, ¶¶ 47-49, and changes are confirmed, for sharing with and transmitting to a particular recipient, ¶¶ 37, 41; see also, ¶¶ 76, 78, 80-81, 142, 145), transmit user data to the external server device (Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 81, 100, 108, wherein user data is shared and so transmitted); […]
wherein the information provision state object and the information provision history object are displayed in different regions of the display (Figs. 7A-7B & 7E-7F, Table 5, ¶¶ 37, 41, 76, 78, 81, 99-100, 108, wherein a user interface for sharing a user profile of user data is presented in one window, and then responsive to a user selection a user interface is presented in another window with a history of what user profile user data shared with and transmitted to particular recipients).
Mathew in view of Suematsu does not disclose explicitly, but Aoki does disclose:
[…] the risk level of (¶¶ 35, 40-41, wherein data being sent by a user is inspected and assessed a risk level, including whether in need of immediate inspection, or a warning needs to be issued, or there is no problem) […]
[…] determine a risk level of the user data (¶¶ 35, 40-41, wherein data being sent by a user is inspected and assessed a risk level, including whether in need of immediate inspection, or a warning needs to be issued, or there is no problem) based on at least one of an asset value, a possibility that infringement factor occurs, or a compliance with a law (¶¶ 32, 38-39, wherein the data being sent by a user is inspected and categorized as to whether it might be financially related, including purchasing data, or might not comply with legal obligations, including sexual harassment compliance), wherein the risk level is classified as at least two levels (Fig. 7, ¶¶ 59-60, 62, wherein scores are calculated for determining the probability of risk levels as a percentage likelihood); 
based on the risk level (¶¶ 35, 40-41, wherein data being sent by a user is inspected and assessed a risk level, including whether in need of immediate inspection, or a warning needs to be issued, or there is no problem) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mathew in view of Suematsu with Aoki.  The reason for doing so would have been to minimize the risk that user data being sent breaches compliance with legal obligations (Aoki: ¶¶ 3, 32, 35, 38-41, 59-60, 62).
Mathew in view of Aoki does not disclose explicitly, but Suematsu does disclose:
[…] display an information provision state object indicating that the user data is being transmitted to the external server device (Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur) and […] the user data that is being transmitted to the external server device during displaying an information provision history object (Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur); 
[…] change an attribute of the information provision state object by changing at least one of a kind of image, a brightness, a shape, or a transparency of the information provision state object (¶¶ 3-4, 12, 95, wherein current processing status is indicated visually in a GUI, including shapes, e.g. bars) […] of the user data that is being transmitted while the session between the electronic device and the external server device is being connected (Fig. 3, ¶¶ 10-12, 65, 86-; and
display the changed attribute of the information provision state object (Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mathew in view of Aoki with Suematsu.  The reason for doing so would have been to provide users with visual indication of ongoing conditions (Suematsu: ¶¶ 3-4, 10-12, 65, 86-87, 91).
Claim 2 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
2.    	The electronic device of claim 1, wherein the processor is further configured to display the information provision state object differently according to classification reference information of the user information (Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 81, 100, 108, wherein a user profile of user data for sharing with and transmitting to a particular recipient is displayed differently to a user of a device, depending on how the user profile has been configured for a particular recipient, including policies and categories configured to be applied, Fig. 7E, ¶¶ 28, 43-44, 47).
Claim 3 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
3.    	The electronic device of claim 1, wherein the processor is further configured to display an information provision state change object that enables a user to select whether to transmit the user information in response to a selection of the information provision state object (Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 80-81, 95, 100, 108, 145, wherein a user profile of user data is edited by a user of a device, and changes are confirmed, for sharing with and transmitting to a particular recipient).
Claim 4 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
4.    	The electronic device of claim 1, wherein, when a service provided by the external server device is used for a first time or a user information-associated policy is changed, the processor is further configured to display an information provision request object that enables a user to select whether to consent to a provision of the user information (Fig. 7A, Table 5, ¶¶ 3, 7, 37, 41, 43, 47-49, 76, 78, 80-81, 95, 99-100, 108, 142, 145, wherein a user profile of user data is edited by a user of a device, and changes are confirmed, for sharing with and transmitting to a particular recipient).
Claim 5 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
5.    	The electronic device of claim 4, wherein the processor is further configured to:
display differently at least one of a background color of the information provision request object, a thickness, a shape, or a color of a boundary of the information provision request object, an image or a text of the information provision request object, a display location of the information provision request object, a display time of the information provision request object, or a display speed of the information provision request object, based on classification reference information of the user information, or
change at least one of a flickering speed, a flickering duration, or a light emitting color of a flickering device attached to the electronic device at a point in time when the information provision request object is displayed, based on classification reference information of the user information (Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 81, 100, 108, wherein the text information of a user profile of user data for sharing with and transmitting to a particular recipient is displayed differently to a user of a device, depending on how the user profile has been configured for a particular recipient, including policies and categories configured to be applied, Fig. 7E, ¶¶ 28, 43-44, 47).
Claim 6 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
6.    	The electronic device of claim 1, wherein at a point in time when the session with the external server device is connected, at a point in time when the session connected with the external server device is ended, or at a point in time when an object making possible to display the information provision history object is selected in a state where the session connected with the external server device is being maintained, the processor is further configured to display the information provision history object including a provision history of the user information (Figs. 7B & 7E-7F, Table 5, ¶¶ 37, 41, 76, 78, 81, 99-100, 108, wherein a history of what user profile user data shared with and transmitted to particular recipients is displayed to a user of a device).
Claim 7 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
7.    	The electronic device of claim 1, wherein the processor is further configured to transmit the user information during maintaining the session connected with the external server device (Fig. 1 # 162, ¶¶ 12-14, 30-33, wherein a network connection session between a client device and network server is maintained, and wherein user profile user data is shared with and transmitted to particular recipients, Fig. 1 # F1, Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 81, 100, 108).
Claim 9 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
9.    	The electronic device of claim 1, further comprising
a memory operably connected to the processor, the memory configured to store a list of external server devices designated to receive the user information (Figs. 7A & 7E-7F, Table 5, ¶¶ 37, 41, 76, 78, 81, 99-100, 103-104, 108, wherein a listing of recipients is maintained for perusal by a user of user profile user data for sharing with and transmitting to particular recipients).
Claim 10 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
10. 	The electronic device of claim 9, wherein the memory is further configured to store a user information-associated policy of the external server device together with identification information of the external server device (Figs. 7A & 7E-7F, Table 5, ¶¶ 37, 41, 76, 78, 81, 99-100, 108, wherein recipients are identified for perusal by a user of user profile user data for sharing with and transmitting to particular recipients, and whereby policies are devised and applied to recipients grouped under respective policies governing how user profile user data is to be shared and transmitted and under what conditions, Fig. 7E, ¶¶ 28, 43-44, 47).

Claim 11 is disclosed by Mathew wherein
11. 	A method for processing user information in an electronic device, the method comprising:
managing a connection of a session between the electronic device and an external server device (Fig. 1 # 162, ¶¶ 12-14, 30-33, wherein a network connection session between a client device and network server is maintained) wherein data is being transmitted while the session between the electronic device and the external server device is being connected (Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 81, 100, 108, wherein user data is shared and so transmitted); 
based on a receipt of an input relating to consent to a provision of the user information (Fig. 7A, Table 5, ¶¶ 3, 7, 37, 41, 43, 47-49, 76, 78, 80-81, 95, 99-100, 108, 142, 145, wherein a user profile of user data is edited by a user of a device, and changes are confirmed, for sharing with and transmitting to a particular recipient), transmitting user data to the external server device (Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 81, 100, 108, wherein user data is shared and so transmitted); […]
wherein the information provision state object and the information provision history objects are displayed in different regions of the display (Figs. 7A-7B & 7E-7F, Table 5, ¶¶ 37, 41, 76, 78, 81, 99-100, 108, wherein a user interface for sharing a user profile of user data is presented in one window, and then responsive to a user selection a user interface is presented in another window with a history of what user profile user data shared with and transmitted to particular recipients).
Mathew in view of Suematsu does not disclose explicitly, but Aoki does disclose:
the risk level of (¶¶ 35, 40-41, wherein data being sent by a user is inspected and assessed a risk level, including whether in need of immediate inspection, or a warning needs to be issued, or there is no problem) […]
[…] determining a risk level of the user data (¶¶ 35, 40-41, wherein data being sent by a user is inspected and assessed a risk level, including whether in need of immediate inspection, or a warning needs to be issued, or there is no problem) based on at least one of an asset value, a possibility that infringement factor occurs, or a compliance with a law (¶¶ 32, 38-39, wherein the data being sent by a user is inspected and categorized as to whether it might be financially related, including purchasing data, or might not comply with legal obligations, including sexual harassment compliance), wherein the risk level is classified as at least two levels (Fig. 7, ¶¶ 59-60, 62, wherein scores are calculated for determining the probability of risk levels as a percentage likelihood);
[…] based on the risk level (¶¶ 35, 40-41, wherein data being sent by a user is inspected and assessed a risk level, including whether in need of immediate inspection, or a warning needs to be issued, or there is no problem) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mathew in view of Suematsu with Aoki.  The reason for doing so would have been to minimize the risk that user data being sent breaches compliance with legal obligations (Aoki: ¶¶ 3, 32, 35, 38-41, 59-60, 62).
Mathew in view of Aoki does not disclose explicitly, but Suematsu does disclose:
displaying an information provision state object indicating that the user data is being transmitted to the external server device (Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur) and […] the user data that is being transmitted to the external server device during displaying an information provision history object (Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur); 
[…] changing an attribute of the information provision state object by changing at least one of a kind of image, a brightness, a shape, or a transparency of the information provision state object (¶¶ 3-4, 12, 95, wherein current processing status is indicated visually in a GUI, including shapes, e.g. bars) […] of the user data that is being transmitted while the session between the electronic device and the external server device is being connected (Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur); and
displaying the changed attribute of the information provision state object (Fig. 3, ¶¶ 10-12, 65, 86-87, wherein while data is being transferred from a source device to a destination device system status is displayed based on ongoing conditions as they occur), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mathew in view of Aoki with 
Claim 12 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
12.    	The method of claim 11, wherein displaying the information provision state object comprises displaying the information provision state object differently according to classification reference information of the user information (Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 81, 100, 108, wherein a user profile of user data for sharing with and transmitting to a particular recipient is displayed differently to a user of a device, depending on how the user profile has been configured for a particular recipient, including policies and categories configured to be applied, Fig. 7E, ¶¶ 28, 43-44, 47).
Claim 13 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
13.    	The method of claim 11, further comprising displaying an information provision state change object that enables a user to select whether to transmit the user information in response to a selection of the information provision state object (Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 80-81, 95, 100, 108, 145, wherein a user profile of user data is edited by a user of a device, and changes are confirmed, for sharing with and transmitting to a particular recipient).
Claim 14 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
14.    	The method of claim 11, further comprising displaying an information provision request object that enables a user to select whether to consent to a provision of the user information when a service provided by the external server device is used for a first time or a user information-associated policy is changed (Fig. 7A, Table 5, ¶¶ 3, 7, 37, 41, 43, 47-49, 76, 78, 80-81, 95, 99-100, 108, 142, 145, wherein a user profile of user data is edited by a user of a device, and changes are confirmed, for sharing with and transmitting to a particular recipient).
Claim 15 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
15.    	The method of claim 14, wherein displaying the information provision request object comprises:
displaying differently at least one of a background color of the information provision request object, a thickness/shape/color of a boundary of the information provision request object, an image or a text of the information provision request object, a display location of the information provision request object, a display time of the information provision request object, or a display speed of the information provision request object, based on classification reference information of the user information; or
changing at least one of a flickering speed, a flickering duration, or a light emitting color of a flickering device attached to the electronic device at a point in time when the information provision request object is displayed, based on classification reference information of the user information (Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 81, 100, 108, wherein the text information of a user profile of user data for sharing with and transmitting to a particular recipient is displayed differently to a user of a device, depending on how the user profile has been configured for a particular recipient, including policies and categories configured to be applied, Fig. 7E, ¶¶ 28, 43-44, 47).
Claim 16 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
16.    	The method of claim 11, further comprising:
displaying the information provision history object including a provision history of the user information at a point in time when the session connected with the external server device is connected, at a point in time when the session connected with the external server device is ended, or at a point in time when an object making possible to display the information provision history object is selected in a state, the session connected with the external server device being maintained (Figs. 7B & 7E-7F, Table 5, ¶¶ 37, 41, 76, 78, 81, 99-100, 108, wherein a history of what user profile user data shared with and transmitted to particular recipients is displayed to a user of a device).
Claim 17 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
17.    	The method of claim 11, further comprising transmitting the user information during maintaining the session connected with the external server device (Fig. 1 # 162, ¶¶ 12-14, 30-33, wherein a network connection session between a client device and network server is maintained, and wherein user profile user data is shared with and transmitted to particular recipients, Fig. 1 # F1, Fig. 7A, Table 5, ¶¶ 37, 41, 76, 78, 81, 100, 108).
Claim 19 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
19.    	The method of claim 11, further comprising storing a list of external server devices designated to receive the user information (Figs. 7A & 7E-7F, Table 5, ¶¶ 37, 41, .
Claim 20 is disclosed by Mathew in view of Suematsu and Aoki, wherein Mathew discloses
20.    	The method of claim 19, wherein storing the list of external server devices further comprises storing a user information-associated policy of the external server device together with identification information of the external server device (Figs. 7A & 7E-7F, Table 5, ¶¶ 37, 41, 76, 78, 81, 99-100, 108, wherein recipients are identified for perusal by a user of user profile user data for sharing with and transmitting to particular recipients, and whereby policies are devised and applied to recipients grouped under respective policies governing how user profile user data is to be shared and transmitted and under what conditions, Fig. 7E, ¶¶ 28, 43-44, 47).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Suematsu and Aoki, and further in view of Wilson, U.S. Patent Application Publication No. US 2016/0050188 A1 (hereinafter Wilson).
Claim 8 is not disclosed explicitly by Mathew in view of Suematsu and Aoki, but is disclosed by Wilson wherein
8.    	The electronic device of claim 7, wherein, when the session is ended, the processor is further configured to request the external server device to delete the user information transmitted (Fig. 4 # 410, ¶¶ 3-6, 9, 11, 23-24, 33, 44, 50, wherein, as part of .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mathew in view of Suematsu and Aoki with Wilson.  The reason for doing so would have been to honor the wishes of users for their privacy and data security to be protected (Wilson: ¶¶ 3-6, 9, 11, 23-24, 33, 44, 50).

Claim 18 is not disclosed explicitly by Mathew in view of Suematsu and Aoki, but is disclosed by Wilson wherein
18.    	The method of claim 17, further comprising requesting the external server device to delete the user information transmitted when the session is ended (Fig. 4 # 410, ¶¶ 3-6, 9, 11, 23-24, 33, 44, 50, wherein, as part of the process of ending a network session, user profile information provided previously by a user is deleted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mathew in view of Suematsu and Aoki with Wilson.  The reason for doing so would have been to honor the wishes of users for their privacy and data security to be protected (Wilson: ¶¶ 3-6, 9, 11, 23-24, 33, 44, 50).



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhamidipaty, et al., U.S. Patent Application Publication No. US 2012/0246719 A1 (¶ 22, wherein a user shares data which is checked for non-compliant content, automatically identifying any non-compliant content, ¶ 23).
Abuelsaad, et al., U.S. Patent Application Publication No. US 2015/0261951 A1 (¶ 3, to overcome problems with sharing sensitive data, indicators can be applied to suspicious data, ¶ 14, with a risk index metric calculated, ¶¶ 18-19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is (571) 272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448